Citation Nr: 0211656	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cuts to 
the right arm, right side of the face, and/or the chin.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the benefit claimed.


FINDINGS OF FACT

1.  An Enlistment Contract dated December 28, 1956 reveals 
that the veteran entered service with scars on his right 
forearm.

2.  The veteran's pre-existing right arm disability did not 
increase in severity during service.

3.  There is no medical evidence on file of cuts to the right 
side of the face and/or the chin.


CONCLUSIONS OF LAW

1.  Preexisting scars of the right arm were not aggravated by 
active duty.  38 U.S.C.A. §§ 1131; 1153 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303,  3.306(a) (2001).

2.  Cuts to the right side of the face and/or the chin are 
not shown to have been incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for claimed residuals of 
cuts of the right arm, right side of the face, and/or the 
chin. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  See the October 1999 statement of the case (SOC).  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

In an August 2001 supplemental statement of the case (SSOC), 
the RO denied service connection for residuals of cuts of the 
right arm, right side of the face, and the chin based on the 
substantive merits of the claim.  Thus, any deficiencies 
contained in the original SOC have been rectified.  The Board 
will apply the current standard of review in evaluating the 
veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the October 1999 SOC and the 
August 2001 SSOC of the pertinent law and regulations and the 
need to submit additional evidence on his claim.  The August 
2001 SSOC notes the passage of the VCAA.

The veteran indicated in correspondence dated in December 
1998 that he had not been treated for his claimed disability 
since service discharge.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board notes that the veteran's service medical records 
are not on file.  Information on file dated in January 1979 
indicates that the veteran's service medical records were 
allegedly sent to the RO in August 1978 but were never 
received by the RO.  An August 1998 statement from the 
National Personnel Records Center also notes that the 
veteran's service medical records were sent to the RO in 
August 1978.  Although almost all of the veteran's service 
medical records are unavailable, an Enlistment Contract dated 
December 28, 1956, the day of enlistment, is on file and is 
relevant to a determination in this case.  

The veteran's personnel records reveal that he was 
hospitalized at the United States Naval Hospital in Oakland, 
California in May 1958.  Attempts were made to secure such 
treatment records.  According to information received in 
August 2001, no records of treatment of the veteran were 
found at the United States Naval Hospital in Oakland, 
California for 1958.  

Although the veteran requested in December 1998 that he be 
given a VA examination of the disability at issue, presumably 
to determine its current severity and its relationship to 
service, the Board believes that obtaining a VA medical 
examination is not necessary under the VCAA. 

It is unreasonable to ask a medical expert to review the 
record when the evidence that would result (the examination 
report or medical opinion) would not be competent evidence.  
In such cases, there is no reasonable possibility that the 
examination would aid in substantiating the claim because it 
cannot provide the missing evidence.  A medical opinion which 
purports to link a current condition to service would be of 
no probative value unless such disability is medically 
demonstrated to have in fact existed in service.    

The Board declines to seek a medical nexus opinion in this 
case.  The veteran has admitted that he has not received any 
medical treatment for residuals of cuts of the right arm, 
right side of the face, and/or the chin since service 
discharge.  In the absence of any medically identified 
disability after service, the Board does not believe that 
there is a sufficient basis to trigger VA's statutory duty to 
assist the veteran by furnishing a nexus opinion since it 
would be no more than conjecture for a physician to conclude 
that any current residual of a cut of the right arm, right 
side of the face, and/or the chin is causally related to 
service that ended over forty-three years earlier.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is 
clearly and unmistakably due to natural progress.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein. When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of
the matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. 5107; 38 
C.F.R. 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter

At the outset of its discussion, the Board notes that most of 
the veteran's service medical records are not in his file and 
are presumed to have been lost.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). The Board's analysis has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).

Discussion

The veteran contended in his June 1998 claim that he has 
pain, tingling, and loss of strength in his right arm due to 
cuts incurred in service.  However, there is of record an 
Enlistment Contract dated December 28, 1956, the date of the 
veteran's entrance on active duty, in which it is noted that, 
anteriorly, the veteran had a 1/4 inch left temporal scar, a 2 
inch right upper forearm scar, and 1/2 inch scars of the right 
and left patella; posteriorly, he had a 1 inch right upper 
forearm scar.  The veteran indicated in a December 1998 
statement that he had not received any post-service treatment 
for residuals of cuts of the right arm.  In a September 1999 
statement, the veteran contended that "marks and scars did 
not exist at [the time of enlistment] . . . [the enlistment 
contract] must have been altered . . . . "

Thus, with respect to the claim for residuals of a cut to the 
right arm, there is evidence at service entrance of scars to 
the anterior and posterior right upper forearm.  Although the 
veteran contended in his September 1999 notice of 
disagreement that he did not have any bodily defects at the 
time of enlistment and that the Enlistment Contract must have 
been altered, he has not submitted any objective evidence in 
support of this contention.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).  In determining whether service connection is 
warranted, therefore the Board must evaluate the credibility 
and probative value of the evidence.  See Evans v. West, 12 
Vet. App. 22 (1998).  

In this case, the Board places greater weight of probative 
value on the Enlistment Contract than it does on the 
veteran's self-serving statements which made over 40 years 
after he left active duty in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) [the Board 
is not required to accept the veteran's uncorroborated 
testimony that is in conflict with service medical records].  

There is no reason for the Board to conclude that the 
Enlistment Contract is altered or is otherwise incorrect.  
The Board places no weight on the veteran's recent statement 
to the contrary.  The Board accordingly concludes that the 
statutory presumption of soundness has been rebutted by clear 
and unmistakable evidence, namely the December 1956 
Enlistment Contract.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304. 

Even if the right arm scars pre-existed the veteran's 
service, as here, service connection may still be granted on 
the basis of aggravation.  However, the veteran has indicated 
that that he has not received any treatment for his residuals 
of a cut of the right arm at any time in all of the decades 
after service discharge.  Consequently, there is no medical 
evidence on file of aggravation of the preexisting scar of 
the right arm.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (2001).

With respect to that part of the claim for service connection 
pertaining to residuals of cuts to the right side of the face 
and/or the chin, the Board notes that there is absolutely no 
medical evidence of any such disability.  Additionally, while 
the veteran has contended in June 1998 that his right arm is 
disabled, he has not noted any current disability involving 
the right side of the face or the chin.  Consequently, since 
there is no evidence of a current disability involving the 
right side of the face or of the chin, service connection is 
not warranted for residuals of cuts of the right side of the 
face or of the chin.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992). 

The veteran's statements, without supporting medical 
evidence, are insufficient to warrant service connection for 
a claimed disability.  It is now well-established that a lay 
person without medical training, such as the veteran, is not 
competent to opine on medical matters such as date of onset 
or cause of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of cuts to the right arm, right side 
of the face, and/or the chin.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for residuals of cuts to 
the right arm, right side of the face, and/or the chin is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

